Case 1:18-cr-00425-JFK Document 78 Filed 04/07/21 Page 1of1

UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF NEW YORK

we eee >
U.S.A
#18 CR 425 GFK)
-V-
Lawrence McAfee
x

 

At the April 7, 2021 conference, the defendant was released into the custody of
Ms. Watson. The Pretrial Services Officer shall put a GPS bracelet on Mr. McAfee. The

defendant is not to possess a knife. \

 

SO ORDERED.

  
 
 
  

Dated: New York, New York

#71)

 

ane

nab ib pe ee DET cat

if a

aia -
Ve . vane
/ cote ORT ET ttm

ws JOHN F. KEENAN
United States District Judge

 

anadk dah ooh CEE ate PES
